Citation Nr: 0009214	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1982 to November 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied a total 
rating for compensation purposes based on individual 
unemployability. The veteran submitted a notice of 
disagreement in April 1998, and the RO issued a statement of 
the case in June 1998.  The veteran submitted a substantive 
appeal in October 1998.


REMAND

The veteran's claim for a total rating for compensation 
purposes based on individual unemployability is plausible, 
and therefore well grounded.  However, having found that the 
veteran's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 82 (1990).

The evidence indicates that there exists a VA vocational and 
rehabilitation file and counseling records with regard to the 
veteran's VA benefits under Chapter 31 of 38 U.S.C.A.  These 
records have not been associated with the claims folder and 
are relevant to the claim for a total compensation rating 
based on individual unemployability.

The Board, further, observes that when a veteran submits a 
well-grounded claim for a total rating based on individual 
unemployability, it may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal. Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that, when the RO has merely offered its own opinion 
regarding whether a veteran is unemployable as a result of 
service-connected disability, VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the veteran's service- connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 295, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

A review of the record shows that service connection is in 
effect for the veteran's herniated nucleus pulposus with 
recurring low back pain and radiculopathy (rated 60 percent 
disabling), and for a scar, medial aspect, right wrist 
(noncompensable).  The veteran was last examined for his 
service-connected herniated nucleus pulposus with recurring 
low back pain and radiculopathy in March 1997.  This 
examination contains no medical opinion as to the 
relationship between the veteran's service-connected 
disabilities and his claimed inability to secure or follow a 
substantially gainful occupation.

In view of the above, the case is REMANDED for the following 
actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for his service-connected 
disabilities since 1996.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should associate the veteran's 
VA vocational rehabilitation file and 
counseling records with the claims 
folder.

3.  The veteran has reported receiving 
New York State disability benefits from 
March to October 1996 (not workman's 
compensation).  He was asked for relevant 
documentation in May and July 1997, and 
did not comply.  On remand, the veteran 
may submit documentation of the award and 
the medical evidence supporting it.

4.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected herniated nucleus 
pulposus with recurring low back pain and 
radiculopathy.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
identify the employment limitations, if 
any, and the extent thereof, that result 
from the veteran's service-connected 
disabilities, and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation.  Any discussion should 
include specific findings regarding the 
veteran's ability to stand, walk, climb, 
etc., as well as the appropriate period 
of time the veteran would be able to 
execute these actions during an eight-
hour period, based solely on the 
limitations imposed by his service-
connected disabilities.  

5.  The RO should then review the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




